Six orders, Supreme Court, New York County (David B. Saxe, J.), one entered May 20, 1991, two entered May 21, 1991, two entered May 22, 1991 and one entered January 22, 1992, which, inter alia, granted the motions of the respective defendants to dismiss each of the actions on the ground that they were time barred by the applicable Statute of Limitations, unanimously affirmed, with costs.
We agree with IAS court that plaintiffs failed to demonstrate sufficient evidentiary facts to warrant application of the doctrine of equitable estoppel (Rockwell v Ortho Pharm. Co., 510 F Supp 266). Moreover, plaintiffs failed to establish that they diligently pursued their claims when they were aware, or should have been aware, that the claims existed (see, General Stencils v Chiappa, 18 NY2d 125, 127). Concur — Murphy, P. J., Rosenberger, Wallach, Smith and Rubin, JJ.